 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DON EPIGMENIO RAMIREZ,                             No. 2:19-CV-0845-MCE-DMC
12                         Plaintiff,
13           v.                                          ORDER
14    DAVID BERNHARDT,
15                         Defendant.
16

17                    Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   court are plaintiff’s motions for the appointment of counsel (ECF Nos. 9 and 11).

19                    The United States Supreme Court has ruled that district courts lack authority to

20   require counsel to represent indigent plaintiffs in civil actions. See e.g. Mallard v. United States

21   Dist. Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may

22   request the voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v.

23   Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th

24   Cir. 1990). In the present case, the court does not at this time find the required exceptional

25   circumstances.

26   ///

27   ///

28   ///
                                                         1
 1                 Accordingly, IT IS HEREBY ORDERED that plaintiff’s motions for the

 2   appointment of counsel (ECF Nos. 9 and 11) are denied.

 3

 4   Dated: January 21, 2020
                                                        ____________________________________
 5                                                      DENNIS M. COTA
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
